 



Exhibit 10.1
CURRENT COMPENSATION ARRANGEMENTS FOR
NAMED EXECUTIVE OFFICERS
Base Salary – The current annual base salaries for the Chief Executive Officer
and the other four most highly compensated executive officers in 2005 (the
“Named Executive Officers”) are as follows:

         
K. S. Hachigian – Chairman, President and Chief Executive Officer
  $ 1,000,000  
T. A. Klebe – Senior Vice President and Chief Financial Officer
  $ 500,000  
P. M. Isabella – Executive Vice President, Cooper Connection
  $ 420,000  
D. R. Sheil – Senior Vice President, Human Resources and Chief Administrative
Officer
  $ 388,500  
G. L. Gawronski – Vice President, International Operations
  $ 320,000  

 